
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1622
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 22, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To provide for a program of research,
		  development, and demonstration on natural gas vehicles.
	
	
		1.Natural gas vehicle
			 research, development, and demonstration projects
			(a)In
			 GeneralThe Secretary of Energy shall conduct a
			 5-year program of natural gas vehicle research, development, and demonstration.
			 The Secretary shall coordinate with the Administrator of the
			 Environmental Protection Agency, as necessary.
			(b)PurposeThe
			 program under this section shall focus on—
				(1)the continued
			 improvement and development of new, cleaner, more efficient light-duty,
			 medium-duty, and heavy-duty natural gas vehicle engines;
				(2)the integration of
			 those engines into light-duty, medium-duty, and heavy-duty natural
			 gas vehicles for onroad and offroad applications;
				(3)expanding product availability by ensuring
			 that technologies researched and developed assist engines and
			 vehicles in meeting Federal and State requirements and
			 standards;
				(4)the demonstration
			 and proper operation and use of the vehicles described in paragraph (2) under
			 all operating conditions;
				(5)the development
			 and improvement of nationally recognized codes and standards for
			 the continued safe operation of natural gas vehicles and their
			 components;
				(6)improvement in the
			 reliability and efficiency of natural gas fueling station
			 infrastructure;
				(7)the certification
			 of natural gas fueling station infrastructure to nationally
			 recognized and industry safety standards;
				(8)the improvement in
			 the reliability and efficiency of onboard natural gas fuel storage
			 systems;
				(9)the development of
			 new natural gas fuel storage materials;
				(10)the certification
			 of onboard natural gas fuel storage systems to nationally recognized and
			 industry safety standards;
				(11)the use of
			 natural gas engines in hybrid vehicles; and
				(12)researching and developing technologies and
			 processes so as to improve and streamline the process by which natural gas
			 conversion systems meet Federal and State requirements and standards.
				(c)Cooperation and
			 Coordination with IndustryIn developing and carrying
			 out the program under this section, the Secretary shall coordinate with the
			 natural gas vehicle industry to ensure cooperation between the
			 public and the private sector.
			(d)Conduct of
			 programThe program under
			 this section shall be conducted in accordance with sections 3001 and 3002 of
			 the Energy Policy Act of 1992.
			(e)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 provide a report to Congress on the implementation of this section.
			(f)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary $30,000,000 for each of the fiscal years 2010 through 2014 to carry
			 out this section.
			(g)DefinitionFor
			 purposes of this section, the term natural gas means compressed
			 natural gas, liquefied natural gas, biomethane, and mixtures of hydrogen and
			 methane or natural gas.
			
	
		
			Passed the House of
			 Representatives July 21, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
